Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-20 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “An antenna device comprising: an antenna coil including a magnetic body having a first main surface and a second main surface and at least two coil conductors each having a spiral shape; a first conductor arranged opposing the first main surface of the magnetic body; and a second conductor arranged opposing the second main surface of the magnetic body, wherein the antenna coil is, when viewed from a direction along the first main surface or the second main surface of the magnetic body, positioned between the first conductor and the second conductor, each of the two coil conductors includes a first coil conductor portion closer to the first main surface than to the second main surface of the magnetic body, and a second coil conductor portion closer to the second main surface than to the first main surface of the magnetic body, in each of the two coil conductors, the first coil conductor portion and the second coil conductor portion are positioned at positions not overlapping with each other in a plan view of the magnetic body, the two coil conductors are provided side by side in a plan view of the magnetic body, the first coil conductor portions of the two coil conductors are closer to each other, in a side-by-side direction of the two coil conductors, than the second coil conductor portions of the two coil conductors, directions of currents flowing in the two coil conductors are opposite from each other in a plan view of the magnetic body, and  52in each of the 
 	Examiner has found prior art in the same field of endeavor in Kubo et al. (US 2012/0038443 A1) and Komachi et al. (US 2017/0338547 A1). 
 	Kubo teaches a communication terminal with an antenna coil having a magnetic core, a coil conductor wound around the core with first and second portions (see abstract and par. 0007 and fig. 2A and 2B). 
	Komachi teaches an antenna device where the planar coil pattern 20 is formed into a rectangular planar shape elongated in the x-direction, and the number of turns thereof is, e.g., four. Thus, a conductor pattern constituting the planar coil pattern 20 has first and second sections 41 and 42 extending in the x-direction and third and fourth sections 43 and 44 extending in the y-direction, and the former are longer than the latter (see abstract, fig. 2 and par. 0031 and 0033). 
The system of Kubo and do not teach an antenna coil including a magnetic body having a first main surface and a second main surface and at least two coil conductors each having a spiral shape; a first conductor arranged opposing the first main surface of the magnetic body; and a second conductor arranged opposing the second main surface of the magnetic body, wherein the antenna coil is, when viewed from a direction along the first main surface or the second main surface of the magnetic body, positioned between the first conductor and the second conductor, each of the two coil conductors includes a first coil conductor portion closer to the first main surface than to the second main surface of the magnetic body, and a second coil conductor portion closer to the second main surface than to the first main surface of the magnetic body, in each of the two coil conductors, the first coil conductor portion and the second coil conductor portion are positioned at positions not overlapping with each 
Furthermore, claims 1-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
Independent claims 2, 10, 13 and 19 follow similar reasons for allowance to that of claim 1. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648